Title: From James Madison to Edward Livingston, 1 August 1802
From: Madison, James
To: Livingston, Edward


Sir
Dept. of State Augst. 1. 1802
I have duly recd. yours of the 28 Ult: inclosing a protest of James Hopper commander of the private English ship James, against James McCall capt: of the Diana, an American armed ship.
In the absence of the President, I can only offer my own opinion that the object in taking the bond of the latter to the U. States, makes it proper, that it should be put in suit in behalf of the former; on the condition you suggest, of security to the U. States against costs. I remain very respectfully Sir Your most Obedt. servt.
James Madison
 

   
   RC (NjP: Edward Livingston Papers); letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   For Hopper’s case, see JM to Rufus King, 28 July 1801, and King to JM, 31 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:485, 485–86 n., 2:356).


